         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  MONICA WILLIAMS,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:18CV-198

                  HOUSING AUTHORITY OF SAVANNAH,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's Order dated January 24, 2020 granting Defendant, Housing

                      Authority of Savannah's Motion for Summary Judgment, judgment is hereby entered in favor of the

                      Defendant and against the Plaintiff, Monica Williams. Plaintiff's claims are dismissed and this case

                      stands closed.




                  January 27, 2020
                                                                                Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
